J-A25039-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: C.N.                                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: C.N., MOTHER AND                :
    B.N., FATHER                               :
                                               :
                                               :
                                               :
                                               :   No. 682 WDA 2021

                   Appeal from the Order Entered May 4, 2021
               In the Court of Common Pleas of Allegheny County
               Family Court at No(s): FID - 02-FN-000239-2021,
                          No. CP-02-DP-0000201-2021


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                            FILED: JANUARY 21, 2022

        C.N. (“Mother”) and B.N. (“Father”) (collectively, “Parents”) appeal from

the May 4, 2021 order adjudicating dependent their daughter, C.N. (“Child”),

born in January 2006, and removing her from their home.               Upon careful

review, we affirm.

        The record reveals that Allegheny Office of Children, Youth and Families

(“OCYF”) received a referral about this family on March 14, 2021, at which

time Child was in the protective custody of the Castle Shannon Police

Department due to her allegation that her nineteen-year-old biological brother



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A25039-21


sexually abused her.1 Trial Court Opinion, 7/8/21, at 2; N.T., 5/4/21, at 5-6.

Child also alleged inappropriate discipline by Parents.2 N.T., 5/4/21, at 5-6.

       By verbal order dated March 14, 2021,3 the trial court placed Child in

the emergency protective custody of OCYF. Child was then placed in the home

of her maternal aunt. Id. at 7. On March 23, 2021, the court placed Child in

shelter care and ordered supervised visits with Parents at Child’s discretion.

On March 31, 2021, OCYF filed a dependency petition. The hearing occurred

on May 4, 2021, via Microsoft Teams due to the COVID-19 pandemic.4

       It is undisputed that Child’s allegations of sexual abuse involve

inappropriate touching that occurred for approximately two years. Parents’


____________________________________________


1Child’s brother is employed as a firefighter and lives in Parents’ home. N.T.,
5/4/21, at 27.

2 Child testified on cross-examination that she first made the allegations
against her brother and Parents in-person to her firefighter instructor. Id. at
57-59. Child explained that a police department was located in the same
building as the fire station. After she divulged her allegations, her instructor
“went across the hall to grab a police officer. . . .” Id. at 59. Child testified
that she was then interviewed by the police officer, who subsequently called
Castle Shannon Police Department. Id.

3The court confirmed this order in writing and entered it on the docket on
March 15, 2021.

4 OCYF presented the testimony of Josette Pickens, the supervisor of the OCYF
intake office, and Patrick Riley, who became the OCYF family services
caseworker after the in-take office transferred the case at the end of March
2021. N.T., 5/4/21, at 5, 7-8, 12. Mother and Father testified on their own
behalf. In addition, Child, then fifteen years old, testified in camera in the
presence of the parties’ counsel.



                                           -2-
J-A25039-21


brief at 6; OCYF brief at 4. Child testified, “it happened a lot, mainly when

my parents like wouldn’t be home. . . .” N.T., 5/4/21, at 48. With respect to

the last time her brother allegedly sexually abused her, Child testified, “it

might have been a week or two before I left.” Id. Parents further state in

their brief that Child alleged her brother touched her “over her clothes, on her

‘butt, vagina and breasts.’”5 Parents’ brief at 6 (citing N.T., 5/4/21, at 5-6).

       As best we can discern, a ChildLine investigation of the sexual abuse

allegation was pending against Child’s brother at the time of the dependency

hearing.    N.T., 5/4/21, at 6.        A separate criminal investigation occurred

involving Child’s brother and was closed the day before the dependency

hearing. Id. at 8, 21. The parties do not dispute that Child’s brother will not

be criminally charged.

       Parents testified during the dependency hearing that Child never told

them that her brother was sexually abusing her, and she never expressed fear

of being alone with him. N.T., 5/4/21, at 26, 35, 40. Child confirmed that

she never told Mother or Father. Id. at 55. She explained she never told

them “because the way that — in my opinion, the way that they favor him,

the different things that like I would get yelled at for but he wouldn’t. . . .”

Id. Parents testified that, had they known it, they would never have left Child



____________________________________________


5Upon review, the testimony cited by Parents does not include the facts they
assert. Rather, the testimony merely categorizes Child’s allegation as “sexual
abuse” and/or “sexual maltreatment.” N.T., 5/4/21, at 5-6.

                                           -3-
J-A25039-21


and their son alone together. Id. at 29, 39. Father further testified, “I would

have done something about it myself. I would not have allowed it to go this

far.” Id. at 29.

       Father and Mother testified that they do not believe Child’s allegations

against her brother. N.T., 5/4/21, at 28-29, 32-33, 41-42. Mother stated she

believes Child “has some mental issues going on right now.” Id. at 42. For

instance, Mother testified that she found “two suicide letters in [Child’s]

bedroom. . . .”6 Id. at 36. Despite disbelieving Child’s allegations, Parents

testified they will keep Child safe in their home by never leaving her alone

with her brother and by participating in family therapy. Id. at 30, 33-34, 38-

39. Parents were not questioned on direct or cross-examination whether they

will require their son to move out of the house for Child’s safety; however, it

was undisputed during the hearing that Parents will not require it.

       At the time of the dependency hearing, Child was receiving therapy.

N.T., 5/4/21, at 29, 36. Mother testified, “I would like to see her get some

more help than what she is getting now.”         Id. at 36.   Father and Mother

requested a referral for Child to have a psychiatric evaluation. Id. at 18, 29.

Further, Mother had commenced individual therapy. Id. at 38. Parents were

also searching for a family therapist. Id. at 29, 36-38.



____________________________________________


6Mother did not testify further about the alleged suicide letters, including, but
not limited to, when she found them. In addition, Child was not questioned
on this subject during her in camera testimony.

                                           -4-
J-A25039-21


       With respect to Child’s allegation of Parents’ inappropriate discipline,

Child testified, “I never said that they physically laid a hand on me. I was in

fear that it was going to get to that point.” N.T., 5/4/21, at 59. Supervisor

Pickens confirmed that Child told her “nothing physical has ever happened[,]

but she is fearful of something physical” happening. Id. at 9. For instance,

Child testified that Mother sent her “a really nasty text message. [Mother]

said like she wanted me gone, she wanted me dead. . . .” Id. at 47. Child

explained that the argument with Mother had to do with their dog who “pooped

on the floor” when Child was out of the house. Id. at 46. Child testified that,

when she returned home, Mother “said, oh, you’re so done, I’m so done with

you, I want you dead, I want you and this dog out of this house.” Id.

       Parents acknowledge parent/child conflict in the home. N.T., 5/4/21, at

8-9, 13. Father testified, “I do believe [Child and I] have some issues to work

on. You know, we all have our problems and our issues. Especially in light of

what is going on, I think all four of us need counseling and need help.” Id. at

34. Mother testified in more detail. Specifically, she stated that Child sent

text messages to her friends “on how much she hates me, how she wants to

punch me in the face, she can’t stand me. . . .”7 Id. at 36. Mother stated, “I

did not know she felt like this towards me. I mean, she always said I love

you. . . . I think she needs some help or there is something going on.” Id.


____________________________________________


7Mother testified that Child’s text messages also displayed the same anger
against Father. N.T., 5/4/21, at 36.

                                           -5-
J-A25039-21


Further, Mother explained, “this was all a big shock to us. I did not see none

of this coming, none of this coming. . . . I don’t know who she is right now.

I just see a lot of anger in her and madness.” Id. at 39.

      The trial court questioned Mother as follows regarding her shock over

Child’s feelings about Father and her in relation to her disbelief that her son

had sexually abused Child.

      THE COURT: [Y]ou said that you were really shocked by some of
      the texts that you read on [Child]’s phone about her not liking you
      and wanting to punch you in the face and punch your husband,
      correct?

      THE WITNESS: Yes.

      THE COURT: I think you testified the day before this happened
      you made her a big lunch and she said she loved you and left the
      house; is that correct?

      THE WITNESS: That’s correct.

                                     ...

      THE COURT: You had no clue about how she felt about you until
      you read the texts, right?

      THE WITNESS: Correct.

      THE COURT: Could it be that you didn’t see anything about what
      her brother was doing to her similar to you not knowing about
      anything until you [had] seen the text, could it be the same thing?

      THE WITNESS: It could be.

Id. at 42-44.

      The record reveals that a minimum of three visits had occurred between

Parents and Child by the time of the dependency hearing, which were


                                     -6-
J-A25039-21


supervised by Child’s aunt. N.T., 5/4/21, at 10, 21. The visits were difficult

and short in duration. Id. at 10, 20. Child testified that the visits ended early

because Mother “would just yell at me for the first 15 or 20 minutes, just put

me down. . . .” Id. at 10, 48-49. Child stated, “right now I have a better

relationship with my dad than I do with my mom. . . .”           Id. at 49.   She

explained, “I can’t talk to my mom because she will get mad and go off.” Id.

at 50.

         Caseworker Riley testified that Child prefers not to return home “at this

time.” N.T., 5/4/21, at 13. He testified that his concern with sending Child

home “would just be the parent/child conflict.” Id. However, he subsequently

testified that, because Parents do not believe their son sexually abused Child,

and their son continues to reside in the home, Child cannot safely go home

“at this time.” Id. at 14-15. Caseworker Riley stated that, before Child can

safely be returned home, there needs to be “some time for [P]arents and

herself to be in therapy separately and together, probably some sort of in-

home or homebuilders type service . . . to work toward finding out exactly . .

. what occurred through the therapies and things like that.” Id. at 15.

         Child testified she did not feel safe at home “[b]ecause the way that

they yelled at me, I thought it was going to get physical, at least with my

mom.” N.T., 5/4/21, at 46. Child also testified she does not feel safe around

her brother. Id. at 48.




                                        -7-
J-A25039-21


       At the conclusion of the evidence, the parties’ counsel presented closing

arguments.8 N.T., 5/4/21, at 60-63. The court issued its ruling on the record

in open court adjudicating Child dependent and maintaining her current

placement with her aunt. Id. at 63-64, 68. The court stated, in part:

       [Child] is telling me that she is afraid to come back to the house[,]
       and she won’t come back to the house. I won’t put her back in
       the house because I’m not sure what happened. Just like you two
       are saying that you’re not one hundred percent sure either, you
       don’t think [the sexual abuse] happened, but we really don’t
       know. I’m not going to wind up putting her back in that situation
       without trying to find out first. I think there is a safety issue. I
       think [O]CYF can put in services for the parent/child conflict or the
       therapy[,] and hopefully we’re going to be able to get down to the
       bottom of this. . . .

N.T., 5/4/21, at 63-64. Further, the court ordered, inter alia, (1) Child receive

a mental health evaluation and follow all recommendations; (2) the family

participate in parent/child conflict therapy; and (3) Parents and Child

participate in supervised visitation, which, if it goes well, can become

unsupervised at Child’s discretion. Id. at 68. By order dated and entered on

May 4, 2021, the court memorialized its adjudication based on lack of proper

parental care or control pursuant to 42 Pa.C.S.A. § 6302(1) and its disposition

maintaining Child’s current placement with her aunt.




____________________________________________


8The GAL argued that Child should be adjudicated dependent, and her safety
at home could not be assured at that time. N.T., 5/4/21, at 62-63.




                                           -8-
J-A25039-21


       On June 3, 2021, Parents timely filed a notice of appeal and concise

statement of errors complained of on appeal.9 The trial court issued an opinion

pursuant to Pa.R.A.P. 1925(a) on July 8, 2021.

       On appeal, Parents present the following issues for review:

       1. Did the trial court err in inferring that the Parents’ initial
          reluctance to discuss with OCYF staff allegations that the older
          brother had acted sexually inappropriately with [Child] to be a
          basis to find [C]hild dependent and to award custody to her
          maternal aunt, particularly given the [P]arents[’] full
          cooperation with OCYF staff since that initial visit, which was
          sprung on them, and given [P]arents’ agreement to participate
          in all individual or family therapy recommended by OCYF or
          ordered by [c]ourt?

       2. Did the Commonwealth present insufficient evidence at the
          [a]djudicatory [h]earing to show that [Child] informed
          [P]arents that her older brother had been mistreating her
          which otherwise might demonstrate that [P]arents violated
          their affirmative duty to protect the child, as to render [Child]
          a dependent child within the ambit of 42 Pa.C.S.A. [§] 6302?

       3. Did the Commonwealth present insufficient evidence at the
          [a]djudicatory [h]earing to show that [P]arents violated their
          affirmative duty to protect [Child], where [C]hild’s older
          brother only touched her over her clothes, thus failing to show
          any sexual abuse so as to render [Child] a dependent child
          within the ambit of 42 Pa.C.S.A. [§] 6302?

       4. Did the Commonwealth present insufficient evidence at the
          [a]djudicatory [h]earing to show that [P]arents violated their
          affirmative duty to protect [Child], simply due to their
____________________________________________


9 On August 20, 2021, this Court issued a rule to show cause order because it
was unclear whether Father was an appellant. Following Father’s response
that he intended to appeal, we ordered Parents to file an amended notice
stating that the appeal is taken by Mother and Father. On September 16,
2021, Parents filed an amended notice, as directed. Thereafter, this Court
changed the caption to reflect that Father is also an appellant, and we
discharged the show cause order.

                                           -9-
J-A25039-21


         reluctance to make the older brother — the alleged perpetrator
         — available for OCYF questioning as the older brother is an
         adult, and therefore not within the legal control and custody of
         his parents, thus militating against a finding that [Child] is a
         dependent child within the ambit of 42 Pa.C.S.A. [§] 6302?

      5. Did the Commonwealth present insufficient evidence at the
         [a]djudicatory [h]earing to show that [P]arents used
         inappropriate physical discipline upon [Child], as to render
         [Child] a dependent child within the ambit of 42 Pa.C.S.A. [§]
         6302?

      6. Did the trial court err in declining to find the dismissal of the
         criminal charges initially lodged against the older brother
         demonstrated that [P]arents did not violate their affirmative
         duty to protect [C]hild, as to otherwise render [Child] a
         dependent child within the ambit of 42 Pa.C.S.A. [§] 6302?

      7. Did the fact that the ChildLine accusation initially lodged
         against the older brother was deemed unfounded
         demonstrated that [P]arents did not violate their affirmative
         duty to protect the child, as to render [Child] a dependent child
         within the ambit of 42 Pa.C.S.A. [§] 6302?

Parents’ brief at 4-5.

      Our standard of review for dependency cases is as follows.

      [T]he standard of review in dependency cases requires an
      appellate court to accept the findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law. Accordingly, we
      review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010) (citation omitted).

      A dependency hearing is a two-stage process governed by the Juvenile

Act (“Act”), 42 Pa.C.S.A. §§ 6301-6365. This Court has explained:

      The first stage requires the juvenile court to hear evidence on the
      dependency petition and determine whether the child is
      dependent pursuant to the standards set forth in section 6302. 42

                                     - 10 -
J-A25039-21


     Pa.C.S.A. § 6341(a). If the court finds clear and convincing
     evidence that the child is dependent, it may move to the second
     stage, in which it must make an appropriate disposition based
     upon an inquiry into the best interests of the child. 42 Pa.C.S.A.
     § 6351(a); In re B.S., 923 A.2d 517, 521 (Pa. Super.
     2007). Clear and convincing evidence is evidence that is “so clear,
     direct, weighty, and convincing as to enable the trier of fact to
     come to a clear conviction, without hesitancy, of the truth of the
     precise facts at issue.” In the Matter of C.R.S., 696 A.2d 840,
     843 (Pa. Super. 1997).

     To adjudicate a child dependent based upon lack of parental care
     or control, a juvenile court must determine that the child:

         is without proper parental care or control, subsistence,
         education as required by law, or other care or control
         necessary for his physical, mental, or emotional health, or
         morals. A determination that there is a lack of proper
         parental care or control may be based upon evidence of
         conduct by the parent, guardian or other custodian that
         places the health, safety or welfare of the child at risk.

     42 Pa.C.S.A. § 6302(1).

     In accordance with the overarching purpose of the Juvenile Act “to
     preserve family unity wherever possible,” see 42 Pa.C.S.A. §
     6301(b), a child will be declared dependent only when he is
     presently without proper parental care or control, and when such
     care and control are not immediately available. In the Interest
     of R.T., 592 A.2d 55, 57 (Pa. Super. 1991). This Court has
     defined “proper parental care” as “that care which (1) is geared
     to the particularized needs of the child and (2) at a minimum, is
     likely to prevent serious injury to the child.” C.R.S., 696 A.2d at
     845.

In re M.B., 101 A.3d 124, 127-128 (Pa. Super. 2014).

     If the court finds from clear and convincing evidence that the child is

dependent, then the second stage of the dependency process requires that

the court make an appropriate disposition based on an inquiry into the best

interests of the child pursuant to Section 6351(a) and (b). 42 Pa.C.S.A. §

                                   - 11 -
J-A25039-21


6341(c); In re B.S., 923 A.2d at 521. Regarding when a child should be

removed from parental custody, this Court has stated:

      The law is clear that a child should be removed from her parent’s
      custody and placed in the custody of a state agency only upon a
      showing that removal is clearly necessary for the child’s well-
      being. In addition, this [C]ourt had held that clear necessity for
      removal is not shown until the hearing court determines that
      alternative services that would enable the child to remain with her
      family are unfeasible.

In Interest of K.B., 419 A.2d 508, 515 (Pa. Super. 1980) (citations

omitted). In addition, we have stated, “it is not for this [C]ourt, but for the

trial court as factfinder, to determine whether [a child’s] removal from her

family was clearly necessary.” In the Interest of S.S., 651 A.2d 174, 177

(Pa. Super. 1994).

      Instantly, with respect to Child being dependent based upon her sexual

abuse allegations against her brother, the court found:

      The court recognizes that there are many factors that can play
      into a family’s decision to remove one of the children from the
      family home. However, [P]arents have remained steadfast in the
      belief that [Child] concocted the story. It appears that they
      attribute [Child]’s admissions to mental health issues. At the
      onset of the investigation, OCYF Supervisor, Josette Pickens,
      testified that she attempted to speak with [P]arents about the
      magnitude of the allegations and the effects on [Child]. The
      current caseworker, Patrick Riley, also attempted to speak to
      [P]arents about the allegations. It is concerning that [P]arents
      have been so rigid in their response to [Child]’s claims. [P]arents
      argue that [the] court should not have considered their reluctance
      to discuss the sexual abuse allegations with OCYF. This court
      disagrees, as it is a parent’s duty to provide for their child’s health,
      safety and well-being. Parents should take claims of sexual abuse
      seriously, especially when the allegation results in the child being
      removed from the family home. The court finds that [P]arents


                                      - 12 -
J-A25039-21


      have never taken the allegations seriously[,] and[,] as such, have
      not taken any steps to ensure [Child]’s safety in the family home.

Trial Court Opinion, 7/8/21, at 6.      Based on these findings, the court

concluded:

      [P]arents lack the capacity to understand the seriousness of the
      allegations made by [Child]. Quite frankly, [P]arents have not
      done anything to address the circumstances surrounding the
      allegations. They have not made arrangements for their son to
      live outside of the family home, even on a temporary basis.
      Mother reported to having a safety plan in place in which [C]hild
      would have no unsupervised contact with her brother. However,
      the court was not satisfied that she would follow through with the
      plan. . . . The court finds that [P]arents simply do not have the
      capacity to provide for [Child]’s health, safety or welfare at this
      time or in the immediate future. It is clear to this court that the
      family needs therapeutic services to resolve the parent/child
      conflict and to address [Child]’s allegations of sexual abuse.

      Based upon these concerns, the court found that separating
      [Child] from her parents was clearly necessary until such a time
      that her safety and well-being could be adequately assured.

Trial Court Opinion, 7/8/21, at 9-10 (citation omitted).

      With respect to Child being dependent based upon the parent/child

conflict, the court found:

      Mother’s assessment of her relationship with [Child] was markedly
      different than that of [C]hild. Mother reported having a calm,
      happy household with no issues until recently. However, [Child]
      reported frequent yelling and arguing in the family home. ([N.T.,
      5/4/21,] at 48). The court found [Child]’s testimony to be credible
      in her report of intense verbal altercations with Mother. The court
      also found it credible that [C]hild feared that these altercations
      would become physical. Despite being removed from [P]arents’
      care, the parent/child conflict was ongoing as evidenced by
      [Child]’s reports that her visits with [P]arents had to be cut short
      on each occasion. ([Id.]).

Id. at 7.

                                     - 13 -
J-A25039-21


      On appeal, Parents argue that the order of adjudication and disposition

is not supported by clear and convincing evidence. The crux of their argument

is that the court erred in finding unreasonable their disbelief of Child’s sexual

abuse allegations and not requiring their son to leave the house as result of

the allegations.   Nevertheless, Parents argue that they are committed to

Child’s safety and health, and that they can ensure her safety while their son

remains in the house.      Therefore, they argue that the court abused its

discretion in issuing the order of adjudication and disposition.

      With respect to Parents’ first issue, that the court erred to the extent it

based the subject order on their initial reluctance to discuss Child’s allegations

against her brother with OCYF, they failed to include it in the argument section

of their brief. See Pa.R.A.P. 2119 (providing “[t]he argument shall be divided

into as many parts as there are questions to be argued; and shall have at the

head of each part — in distinctive type or in type of distinctively displayed —

the particular point treated therein, followed by such discussion and citation

of the parties as are deemed pertinent”).      Pa.R.A.P. 2101 underscores the

seriousness with which this Court takes deviations from the procedural rules,

as it permits us to quash or dismiss an appeal for procedural noncompliance.

Here, we address this issue even though Parents make only passing reference

to it in the argument section of their seventh and final issue. Parents’ brief at

25-26.




                                     - 14 -
J-A25039-21


      Parents acknowledge initially being unwilling to discuss the allegations

with OCYF because “they were stunned. . . .        [They] needed to digest the

information. . . .”   Parents’ brief at 26.   Further, Parents assert that they

subsequently discussed Child’s sexual abuse allegations with OCYF. Id. at 25

(citing N.T., 5/4/21, at 7).

      Supervisor Pickens was from the OCYF intake office which initially

handled the referral, and she transferred the case to the family services unit

of OCYF at the end of March 2021. In explaining OCYF’s request for Child’s

emergency placement on March 14, 2021, Supervisor Pickens testified:

      Q. What dependency concerns [did] the agency have as it relates
      to [Child]. . . separate and apart from the CPS [Child Protective
      Services] allegations?

      A. The only concern that had initially presented itself was that
      [P]arents initially were not willing to discuss the allegations of the
      sexual abuse[;] therefore[,] we could not assure safety.

      Q. Have they agreed to or have they since discussed with you the
      sexual abuse allegations?

      A. Yes, they have.

N.T., 5/4/21, at 7. Supervisor Pickens and Caseworker Riley testified that

Parents do not believe the allegations, and Parents explained their reasoning

to the court. Id. at 9-10; 14, 17, 28-29, 32-33, 41-42.

      Upon careful review, we conclude the trial court did not solely base its

decision to adjudicate Child dependent and remove her from Parents’ custody

on their initial reluctance to discuss the sexual abuse allegations. Rather, the

court considered Parents’ initial reluctance as part of its overall finding that

                                     - 15 -
J-A25039-21


they “have been so rigid in their response to [Child]’s claims.” Trial Court

Opinion, 7/8/21, at 6. In fact, the court found Parents’ response does not

take Child’s allegations against her brother seriously.     See id. (“The court

finds that [P]arents have never taken the allegations seriously. . . .”).      It

follows that the court was not convinced that Parents “would follow through

with the plan” to never leave Child alone with her brother. Id. at 9. These

findings are based on the court’s factual and credibility determinations in favor

of Child, which are supported in the record, and we will not disturb them. See

R.J.T., 9 A.3d at 1190 (“[T]he standard of review in dependency cases

requires an appellate court to accept the findings of fact and credibility

determinations of the trial court if they are supported by the record. . . .”).

We discern no abuse of discretion by the court with respect to Mother’s first

issue.

         Related to the foregoing argument are Parents’ sixth and seventh issues.

Parents assert, in essence, that they reasonably disbelieve Child’s allegations

because of “the dismissal of the criminal charges initially lodged against

[Child’s] brother,” and “the ChildLine accusation initially lodged against

[Child’s] brother was deemed unfounded. . . .” Parents’ brief at 5.

         Contrary to Parents’ assertion, criminal charges were never lodged

against Child’s brother. To the extent Parents argue that the court should

have weighted the lack of criminal charges in their favor, the court stated it

“did not give much weight to the contention that criminal charges were not


                                       - 16 -
J-A25039-21


filed against [Child]’s brother.” Trial Court Opinion, 7/8/21, at 9. The court

explained, “there are a number of reasons why criminal charges are and are

not filed. Whether criminal charges are filed against an alleged perpetrator of

sexual abuse is not a requirement to a finding of dependency. This is one of

a number of factors the court considered when determining . . . [Child]’s

credibility and ultimately her dependency.” Id. We discern no abuse of the

court’s discretion.

      In addition, contrary to Parents’ assertion, as best we can discern, the

ChildLine investigation was still pending at the time of the dependency

hearing. N.T., 5/4/21, at 6 (Supervisor Pickens testified that the ChildLine

investigation “has not been submitted to Harrisburg.       We’re in the final

stages.”).   The trial court stated that the OCYF witnesses did not have

“significant information about the status nor outcome of the ChildLine

investigation. The court did not consider any evidence as it related to the

results of the ChildLine investigation into its decision to find the child

dependent.” Trial Court Opinion, 7/8/21, at 8-9. We likewise discern no abuse

of discretion. As such, Mother’s sixth and seventh issues fail.

      Turning to Parents’ second issue, they assert that, because Child did not

disclose her sexual abuse allegations to them, “there is no evidence to support

a finding that there was ‘a lack of proper parental care or control’” pursuant

to Section 6302 of the Act. Parents’ brief at 14. We disagree.




                                    - 17 -
J-A25039-21


      The trial court explained that because Child “failed to disclose sexual

abuse to them does not disprove OCYF’s contention that she was a dependent

child. . . . The court has presided over hundreds of cases involving sexual

abuse that went unreported for years. Failure to report sexual abuse is not

dispositive as to whether it actually occurred.      As such, this court did not

consider [Child]’s failure to disclose the alleged abuse earlier.” Trial Court

Opinion, 7/8/21, at 8.      We discern no abuse of discretion by the court

regarding this issue.

      In their third issue, Parents argue that Child’s allegation that her brother

“only touched her over clothes,” even if true, does not rise to the level of

sexual abuse so as to render her a dependent child under the Act.              We

disagree. Parents’ brief at 16.

      As stated above, it is undisputed that Child’s allegation involves her

brother inappropriately touching her; however, there is no support in the

certified record that Child alleged her brother touched her “over her clothes.”

Assuming arguendo that Child’s brother touched her only over her clothes,

Parents assert, “the conduct becomes more ambiguous and undefined. . . .

And given some ambiguity, [P]arents’ reaction of disbelieving their daughter

but yet ensuring her safety becomes wholly reasonable.” Id. at 17.

      The trial court reasoned that it “takes any allegation of sexual

maltreatment seriously. While the conduct in question may not have risen to

the level of a sexual assault, it does not negate [the] fact that [Child]’s brother


                                      - 18 -
J-A25039-21


may have inappropriately touched her on numerous occasions.              Parents

certainly have an obligation to protect [Child] from any form of abuse in their

home.”    Trial Court Opinion, 7/8/21, at 8.    We again discern no abuse of

discretion by the court in adjudicating Child dependent even if her allegations

consisted of her brother touching her only over her clothes. Parents’ third

issue fails.

      Parents argue in their fourth issue that “their reluctance to make the

older brother — the alleged perpetrator — available for OCYF questioning as

the older brother is an adult” does not support a finding of dependency.

Parents’ brief at 18. The trial court responded in its Rule 1925(a) opinion that

it “did not hear any evidence that Parents precluded [Child]’s brother from

speaking with OCYF during their investigation.” Trial Court Opinion, 7/8/21,

8. Therefore, the court stated that it did not consider this in its determination

of dependency. Id. We discern no abuse of discretion. Indeed, upon review,

there is no testimonial evidence regarding whether Child’s brother spoke to

OCYF about the allegations or not.

      Parents also argue in their fourth issue that they “were unfairly

characterized as neglectful of their daughter because of their inability —

termed as a refusal — to force their adult son to participate in police

questioning and their reasonable decision not to force their son to leave the

family home.”    Parents’ brief at 20-21.     In their Rule 1925(b) statement,

Parents allege only that their son did not participate in OCYF questioning.


                                     - 19 -
J-A25039-21


Thus, their argument involving their son not participating in police questioning

is waived. See Krebs v. United Refining Company of Pennsylvania, 893

A.2d 776, 797 (Pa. Super. 2006) (stating that any issue not raised in a concise

statement of errors complained of an appeal is deemed waived).           Parents’

fourth issue fails.

      Finally, in their fifth issue, Parents argue that the court erred in basing

its dependency ruling “on an unsubstantiated theory that they used

inappropriate physical discipline against their daughter. . . .” Parents’ brief at

21. This issue is without merit. The trial court aptly stated, “there was no

evidence presented by OCYF that [P]arents used any physical discipline. The

only testimony that the court considered was [C]hild’s fears that arguments

between her and [M]other could ‘become physical.’ As such, this court did not

consider any evidence relating to the discipline of [C]hild in reaching its

decision to adjudicate [C]hild dependent.” Trial Court Opinion, 5/4/21, at 8.

Indeed, Parents’ argument fails because the testimony of both Child and

Supervisor Pickens, set forth above, is that Child never alleged that Parents

physically disciplined her, but that she was afraid it would become physical,

especially with Mother. N.T., 5/4/21, at 9, 46, 59. Thus, this issue fails.

      In conclusion, the record supports the trial court’s determination that

Parents are unable “to understand the seriousness” of Child’s allegations

against her brother. Trial Court Opinion, 7/8/21, at 9. Based on this finding,

we deem reasonable the court’s legal determination that Parents “simply do


                                     - 20 -
J-A25039-21


not have the capacity to provide for [Child]’s health, safety or welfare at this

time or in the immediate future. . . . [S]eparating [Child] from her parents

was clearly necessary until such a time that her safety and well-being could

be adequately assured.” Id. at 9-10. As such, the court did not abuse its

discretion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/21/2022




                                     - 21 -